FILED
                             NOT FOR PUBLICATION                            AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE DANIEL GOMEZ,                               No. 14-74039

               Petitioner,                       Agency No. A070-943-998

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Jose Daniel Gomez, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for relief from removal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in

part the petition for review.

      In his opening brief, Gomez does not raise, and therefore has waived, any

challenge to the agency’s determinations that he is removable, and that he failed to

demonstrate eligibility for relief from removal. See Tijani v. Holder, 628 F.3d
1071, 1080 (9th Cir. 2010) (a petitioner waives an issue by failing to raise it in the

opening brief).

      To the extent Gomez contends he is eligible for prosecutorial discretion, we

lack jurisdiction to consider his contention. See Vilchiz-Soto v. Holder, 688 F.3d
642, 644 (9th Cir. 2012).

      We lack jurisdiction to consider Gomez’s unexhausted contention regarding

his counsel in criminal proceedings. See Tijani v. Holder, 628 F.3d 1071, 1080

(9th Cir. 2010).

      We grant the government’s motion to strike new evidence (Docket Entry

No. 33). See Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010) (explaining

standard for review of out-of-record evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    14-74039